Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 06/26/2020, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US PGPub 2002/0173920) in view of Schulz (Applicant’s Admitted Prior Art: “Applications of a HOUDINI-based structure elucidation system.” J Chem Inf Comput Sci. 2003 Sep-Oct;43(5):1447-56) and further in view of Brown et al. (“Hyperstructure model for chemical J Chem Inf Comput Sci. 1992 32 (5), 522-531).
As to Claim 1, Xu et al. teaches a computer-implemented method (¶19 teaches “computer generated model of a pharmacophore”; ¶71 teaches “a computer means for compiling and analyzing data”; Claim 13 “b)”), comprising: 
utilizing a processor in communication with a tangible storage medium storing instructions that are executed by the processor to perform operations (Claim 13 “b)”) comprising: 
conducting spectrum interpretation to generate a set of substructural inferences predicted to be present in a compound of unknown structure (¶71 teaches “identifying a substructure of an unknown organic compound”; ¶80 also teaches “test compound (the unknown)”),
Xu is silent as too substructrual inferences and conducting structure generation, by utilizing the set of substructural inferences, expressed as substructures, to construct a two-component initial structure
Schulz teaches generating substructrual inferences (introduction) and conducting structure generation, by utilizing the set of substructural inferences, expressed as substructures, to construct a two-component initial problem state (p.1451 teaches substructural inferences and teaches “two components”; p. 1455 teaches “initial problem states”)
Xu and Schulz are silent as to including a hyperstructure representing all possible solutions and a single composite representation of the collective substructural inferences that reveals relationships between the substructural inferences.
Brown teaches a hyperstructure representing all possible solutions and a single composite representation of the collective substructural inferences that reveals relationships between the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to combine all three teachings.  Xu teaches the optimizing of the choices of substructure through PCA where unknown compound is tested against a training set.  Schulz teaches that the skilled artisan would know how to isolate and measure the particular structure.  Brown teaches that a database of substructral inferences may be reasonably understood as a hyperstructure.  One would be motivated to make this combination to specifically determine with greater accuracy an unknown compound. 

As to Claim 5, Xu teaches a computer-implemented method, comprising: 
reducing a set of collective spectral properties of an unknown compound to a set of structures, wherein each of the one or more molecular structures are compatible with the collective spectral properties of the unknown (Figure 3, item 330; ¶¶110-114; the reduction in set of known structures is obvious in light of the presented teaching.  The unknown compound or test compound is analyzed and specific family of potential structures are used to determine the most likely structure of the compound) by: 
generating a set of substructural inferences using the collective spectral properties (¶112 -¶113)and
generating a structure associated with the unknown compound using the set of substructural interferences the one or more compatible molecular structures by processing the set of substructural inferences using a structure generator.

As to Claim 6 and 10,  (Currently Amended) A system, comprising: a library defining an exhaustive list of chemically stable atom-centered fragments; and a plurality of computer-implemented modules, configured to: a reduced set of atom- centered fragments by removing an atom-centered fragment from the library if the atom-centered fragment is incompatible with at least a molecular formula of the unknown compound or a set of collective spectral properties of the unknown compound; and generate a set of substructural inferences predicted to be present in the unknown compound based on compatibility with a set of collected nuclear magnetic resonance properties of the unknown compound and compatibility with a set of principles of compound stability.
	The claimed scope is substantially similar to the above claims 1 and 5.  The specific distinction that a “library defining an exhaustive list” is taught by the combination of Xu and Brown.  Xu teaches that a library of known structures can be constructed and used (¶¶112-116) and Brown teaches that atom to atom exhaustive search (p. 527).  The same motivation in claim 1 also applies to the instant claim.

As to Claim 7, Xu is silent as to wherein each of the plurality of computer-implemented modules are configured to receive reduced set of atom- centered fragments and the set of substructural inferences as input.
	Schulz teaches the reducing set of atom –center fragments (p.1449 and 1452 “reduce to one fragment”)


As to Claim 8, Xu is silent as to wherein the ACF shortlist reduced set of atom-centered fragments is organized into subsets, one subset for each non-hydrogen atom in the unknown compound, wherein each subset comprises one or more of the atom-centered fragments whose structural environment is compatible with the spectral data.
	Schulz teaches the above limitation (p.1447)
The same motivation in claim 6 also applies to the instant claim because the skilled artisan would be motivated to optimize the size of the dataset so as to make computations more efficient and effective in determining the most probably structure of the unknown compound.

As to Claim 9, Xu teaches each of the plurality of modules which are configured to generate the reduced set of atom-centered fragments are configured to receive:
one or more molecular formulas; one dimensional 1H NMR spectral data; one-dimensional 13C NMR spectral data; multiple two-dimensional NMR spectral data;
H coupling data; and a set of self-consistency tests (¶18, 27, 65).
	Schulz further teaches , 13C spectral data, NMR (p.1449)
The same motivation in claim 6 also applies to the instant claim because the skilled artisan would be motivated to optimize the size of the dataset so as to make computations more efficient and effective in determining the most probably structure of the unknown compound.


Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/ROY Y YI/Primary Examiner, Art Unit 2852